DARR, Chief Judge.
This suit originated in a state equity court. In the initial pleadings in that court the plaintiff made demand for a trial by a jury. Now comes the defendant, American Mutual Liability Insurance Company, and moves to strike the demand for a jury.
The demand for a jury trial in the state court has no legal effect here. No demand for a jury trial has been made since the removal, which is necessary under Rule 81(c), Federal Rules of Civil Procedure, 28 U.S.C.A. Ferris v. Farnsworth Television & Radio Corp., D.C., 8 F.R.D. 489.
The defendant’s motion will be treated as a motion to strike the case from the jury calendar and is allowed.
If appropriate issues are presented under which the plaintiff would be entitled as a matter of right to a jury trial, except for the absence of an appropriate demand for a jury, and said issues are accompanied by a request for a jury trial, consideration will be given the application.
Order accordingly.